1
2
3
4
                              UNITED STATES DISTRICT COURT
5
                                     DISTRICT OF NEVADA
6
7                                                ***
8     SIXTO GUZMAN,                                     Case No. 3:19-cv-00426-MMD-WGC
9                                           Plaintiff                 ORDER
10          v.
11    WASHOE COUNTY SHERIFF’S OFFICE,
      et al.,
12
                                        Defendants
13
14
15   I.     DISCUSSION

16          On September 30, 2019, this Court issued an order dismissing Plaintiff’s case

17   without prejudice based on Plaintiff’s failure to timely file a complete application to

18   proceed in forma pauperis or pay the full filing fee by September 20, 2019 in compliance

19   with this Court’s August 21, 2019 order. (ECF No. 9.) Judgment was entered accordingly.

20   (ECF No. 10.) Plaintiff now has filed a second incomplete application to proceed in forma

21   pauperis. Despite the instructions in the Court’s August 21, 2019 order, Plaintiff once

22   again has not submitted an inmate account statement for the past six months with his

23   second application to proceed in forma pauperis. (ECF No. 11.)

24          This case (3:19-cv-00426-MMD-WGC) is closed. If Plaintiff chooses to file a new

25   application to proceed in forma pauperis, Plaintiff must file a complete application to

26   proceed in forma pauperis in a new case, on the correct form, and attach both an inmate

27   account statement for the past six months and a properly executed financial certificate.

28   Plaintiff also must file a new complaint in that new case.
1    II.    CONCLUSION

2           It is ordered that Plaintiff’s application to proceed in forma pauperis (ECF No. 11)

3    is denied as moot.

4           It is further ordered that, if Plaintiff chooses to file a new application to proceed in

5    forma pauperis, Plaintiff shall file a complete application to proceed in forma pauperis in

6    a new case and on the correct form with complete financial attachments in compliance

7    with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes

8    the $350 filing fee and the $50 administrative fee). Plaintiff also must file a new complaint

9    with any new application to proceed in forma pauperis.

10          It is further ordered that the Clerk of the Court send Plaintiff the approved form

11   application to proceed in forma pauperis by a prisoner, as well as the document entitled

12   information and instructions for filing an in forma pauperis application.

13          It is further ordered that the Clerk of the Court send Plaintiff the approved form for

14   filing a 42 U.S.C. § 1983 complaint and instructions for the same.

15
16          DATED THIS 21st day of October 2019.

17
18                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



                                                    2
